DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-3, 5-8 and 10-22 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the assembly for cooling a rooftop electronics assembly of a vehicle, comprising: one or more conduits configured to transport a cooling fluid between an in-vehicle cooling system and the rooftop electronics assembly, wherein the one or more conduits are disposed at least partially along an A-pillar of the vehicle, and wherein the one or more conduits comprise a delivery conduit configured to deliver cooled cooling fluid from the in-vehicle cooling system to the rooftop electronics assembly and a return conduit configured to deliver heated cooling fluid from the rooftop electronics assembly to the in-vehicle cooling system of instant independent claims 1, 6 and 11.
The following references (US 20180220555 A1) to SCHMIDT, (US 20060000429 A1) to Stone et al., and (US 10131201 B1) to Yeomans et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 6 and 11. Therefore, the independent claims and dependent claims thereof have been found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

12/28/2020.